Citation Nr: 0033410	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  95-40 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Determination of an initial rating for patellofemoral 
syndrome, left knee, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from April 1985 to October 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran appealed that decision to the 
BVA.  This case was remanded in July 1999 and August 2000 and 
has been returned to the Board for appellate review.  

During the course of this appeal, the veteran moved his place 
of residence and the case was transferred to the RO in 
Chicago, Illinois.  

The veteran testified at a Board hearing in Washington, DC., 
in June 1999.  The Board notes that the Board Member who 
conducted that hearing is no longer employed by the Board.  
The veteran was subsequently offered an additional Board 
hearing, which was scheduled for the undersigned Veterans Law 
Judge at the RO in September 2000, but he did not appear for 
that hearing.  As the veteran has not requested another 
hearing, his hearing request is deemed to be withdrawn.  
38 C.F.R. § 20.702(d) (2000). 



FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
right elbow disability and any incident of active service. 

2.  There is no medical evidence of a nexus between a current 
left elbow disability and any incident of active service. 

3.  There is no medical evidence of a nexus between a current 
right wrist disability and any incident of active service; 
any right wrist disability that may have preexisted service 
was not worsened during the veteran's period of active duty. 

4.  There is no medical evidence of a nexus between a current 
left wrist disability and any incident of active service. 

5.  The veteran's patellofemoral syndrome of the left knee is 
not manifested by instability, subluxation, or any 
appreciable limitation of function. 


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

2.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

3.  A right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2000).

4.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).
5.  The schedular criteria for a compensable evaluation for 
patellofemoral syndrome, left knee, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service connection and 
increased rating claims have been properly developed as 
various VA medical and X-ray examinations were afforded the 
veteran in recent years.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claims, and 
the veteran has not identified any additional treatment 
records which have not been obtained.  In addition, VA 
examinations that included opinions on the contended causal 
relationships have been accomplished.  Accordingly, no 
further assistance to the veteran in acquiring medical 
evidence is required by the new statute. 

While the RO denied the service connection claims as not well 
grounded, the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the question of 
entitlement to service connection on the merits.  This is so 
because the RO specifically notified the veteran of the 
requirements needed for entitlement to service connection in 
the statement of the case issued during this appeal and 
proceeded to consider all of the relevant medical evidence.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran's service medical records show that in April 
1992, he gave a history of multiple joint pain, including 
pain in the wrists, since his high school years.  The records 
did not specifically mention the elbows.  The veteran said 
that the pain in the wrists had been constant for the past 
month.  He was noted to have full range of motion in all 
joints, and there was no erythema or edema.  The veteran was 
not diagnosed with any disorder, and his separation 
examination report noted no abnormality of the upper 
extremities.

VA treatment records from October 1994 to December 1994 noted 
treatment for complaints of multiple joint pain, including 
bilateral wrist and elbow pain.  The assessment was 
arthritis.  

The veteran received a post-service VA examination in 
November 1994.  The veteran complained of having developed 
pain in the joints, including the wrists and elbows, since he 
injured his right shoulder in service.  Clinical findings 
were normal.  The veteran was diagnosed with arthralgias, 
multiple joints, without evidence of arthritis.  X-rays of 
the bilateral elbows were normal.  The veteran was diagnosed 
with right lunate triquetral coalition after undergoing X-
rays of the wrists.  The examiner stated that this was a 
developmental anomaly.  

A September 1995 statement from Ms. H. J., the veteran's 
private physiotherapist, reported that the veteran complained 
of a burning sensation in the wrists when attempting to type.  
He also complained of pain in the left elbow, and tenderness 
in the left posterior elbow, with intermittent pain in the 
right elbow.  

The veteran was given another VA examination in April 1996 
and complained of pain in the wrists when typing.  He also 
complained of pain in the elbows "most of the time," 
exacerbated by use.  The examiner diagnosed wrist and elbow 
sprain.  

Private treatment records from May 1996 to May 1999 show that 
the veteran continued to complain of pain in multiple joints, 
including the wrists and elbows.  The diagnosis was 
polyarthralgia.  

At a June 1999 Board hearing in Washington, DC., the veteran 
testified that he developed bilateral wrist and elbow pain in 
service.  He said that he did not suffer any specific trauma 
in service, but that he did a lot of typing which caused his 
wrists to feel like they were "on fire."  He further 
testified, in essence, that his shoulder, wrist, and elbow 
pain began during or were causally linked to service.  

In July 1999, the Board remanded this case for additional 
development, to include an additional VA examination.  The 
examination was performed in March 2000.  The examiner's 
conclusion, in essence, was that the veteran did not have any 
disability of the wrists or elbows, and that any wrist or 
elbow disability that may have preexisted service was not 
aggravated by such service.  The examiner further opined 
that, as regards the veteran's right wrist, "in general 
ulnar triquetral coalition is a congenital anomaly which 
[occurs] at birth."  X-rays of the wrists and elbows were 
normal and revealed no significant evidence of degenerative 
joint disease.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection.  The record contains 
no medical evidence of a nexus between any wrist or elbow 
disorder and service, and no medical evidence that any wrist 
or elbow disorder that may have preexisted service was 
aggravated by service.  The most recent examination report 
indicated that, while the veteran had subjective elbow and 
wrist complaints, he did not have diagnosable disabilities of 
the wrists or elbows.  A subjective complaint such as pain, 
without a diagnosed or identified underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  There is some antecedent  
medical evidence that indicates the presence of wrist and 
elbow sprains, along with polyarthralgia, but there is no 
medical opinion linking these disorders with service.  While 
the veteran contends that he suffers from a bilateral elbow 
disorder that was incurred in service, and a bilateral wrist 
disorder that was incurred in or aggravated by service, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the most recent medical evidence indicates that there is 
no current disorder of either the wrists or the elbows, and 
as there is no medical opinion linking any disorder of the 
wrists or elbows with service, the veteran's claims of 
entitlement to service connection for disorders of the right 
and left wrist and the right and left elbow are therefore 
denied. 

II.  Increased Rating Claims

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the record, the Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claims.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).  

The veteran's patellofemoral syndrome, left knee, has been 
evaluated by analogy to impairment of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which prescribes a 
10 percent evaluation for slight impairment, with recurrent 
subluxation or lateral instability.  Evaluations of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively, with recurrent subluxation or lateral 
instability in either case.  

Service connection for patellofemoral syndrome, left knee, 
was granted in March 1995, and a noncompensable evaluation 
was assigned, effective October 1974.  The decision was based 
on service medical records that reported a diagnosis of 
patellofemoral syndrome in the left knee, and on the results 
of a November 1994 VA examination.  The examination report 
noted that the veteran complained of painful and stiff joints 
that felt as if they were "on fire, swelling and pain in the 
left knee, and "slipping" of the left knee joint.  He 
denied having fallen, however.  The examiner noted that there 
were no objective signs of swelling, heat, or redness in the 
joints and that all joints appeared normal.  There was no 
lateral instability in the left knee, and range of motion was 
from 0 degrees of extension to 140 degrees of flexion, with 
no pain on motion.  X-rays of the knees were normal.  The 
diagnosis was arthralgias without evidence of arthritis.  

Private treatment records from May 1996 to May 1999 reported 
complaints of multiple joint pain, including knee pain.  The 
assessment was polyarthritis and polyarthralgia.  

The March 2000 examination report noted that the veteran had 
3 degrees of hyperextension and 135 degrees of flexion.  
There was no medial or collateral joint line tenderness, no 
patellofemoral crepitus, and no varus valgus instability.  
Lachman's sign, McMurray's sign, Apley's comparison test and 
Steinmann tests were all negative.  He had 5/5 quadriceps 
strength.  The examiner's opinion was that the veteran's left 
knee "is benign in nature," and that there was no evidence 
of osteoarthritis or instability.  X-rays of the knee were 
normal.  

At his personal hearing before the Board in June 1999, the 
veteran testified that he suffered from pain and numbness in 
the left knee but he conceded that he had normal range of 
motion.  He said that his knee disability was getting worse, 
and that he could no longer run more than a quarter mile 
before his knee would start to bother him.  He said that 
"every now and then it feels like it's going to go out," 
and that his doctors had told that he would ultimately have 
to undergo surgery.  He testified that he had worn a knee 
brace, but that his physicians were in disagreement about 
whether a brace was in fact helpful or harmful.  He described 
his knee pain as generally being a 4 out 10, but said that 
two to three times a week the pain would be worse, 
particularly if he had been overusing the leg.  He stated 
that he felt that an appropriate evaluation for his knee 
would be 20 percent because he could no longer do many of the 
activities he used to do.  

In view of the above medical findings, the Board finds by a 
preponderance of the evidence that the veteran's left knee 
disability is not manifested by slight impairment of the 
knee, with recurrent subluxation or lateral instability.  
While the veteran reported that there was "slipping" of the 
knee joint, and is concerned that his knee may give out, 
there is no medical evidence of lateral instability or 
recurrent subluxation, and both VA examination reports noted 
that the knee was stable.  In addition, the most recent VA 
examination report indicated that the veteran's knee symptoms 
were benign.  The preponderance of the evidence is therefore 
against a compensable evaluation for patellofemoral syndrome, 
left knee, under DC 5257.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, since DC 5257 is not predicated on loss 
of range of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995) do not apply to that diagnostic code.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In addition, the Board 
notes that X-rays of the left knee have not shown the 
presence of arthritis.  See 38 C.F.R. § 4.71a, Code 5003.  
Even if the range of motion codes for the knee are 
considered, there is no medical evidence of compensable loss 
of flexion or extension of the knee.  38 C.F.R. § 4.71a, 
Codes 5260 and 5261.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.

Entitlement to a compensable evaluation for patellofemoral 
syndrome, left knee, is denied.




		
	R. F. WILLIAMS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

